STRINGER, Judge.
Jamie Demond Stephens challenges an order revoking his community control. Because the evidence supports the trial court’s findings as to Stephens’ violation of conditions three, five and twelve, we affirm. The affidavit of violation also alleged that Stephens violated condition fourteen by failing to report to his community control officer, however, at the violation hearing the trial court found that this was not a willful violation. In spite of this finding, the written revocation order indicates that Stephens was found in violation of condition fourteen. Because the written order does not conform to the court’s oral pronouncement, we remand and direct that the violation of condition fourteen be stricken from the revocation order. See Dunkin v. State, 706 So.2d 942 (Fla. 2d DCA 1998). Stephens need not be present for this disposition. See Dunlap v. State, 405 So.2d 796 (Fla. 2d DCA 1981).
*201Affirmed in part, reversed in part, and remanded with directions.
THREADGILL, A.C.J., and GREEN, J., Concur.